Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement submitted on July 6, 2021 was filed after the mailing date of the Notice of Allowance on April 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

The following is an examiner’s statement of reasons for allowance: With respect to base claims 1, 20, and 31, none of the prior art of record, alone or in combination, discloses an endoluminal punch system comprising, inter alia: an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end, a dilator further comprising a tube having a proximal end, a distal end, a tapered dilator tip at said distal end, and a dilator lumen extending therethrough, the dilator slidably disposed within the lumen of the sheath to position the tapered dilator tip to extend distally from the distal end of the sheath; an endoluminal punch slidably disposed within the dilator, the dilator lumen being configured to accommodate passage of the endoluminal punch; and a cutting element disposed within the dilator lumen and tapered dilator tip, the cutting element being movable between a position within the dilator lumen of the tapered dilator tip, and operable to be forced to a position external to the tapered dilator tip to expose a cutting edge; wherein 
For comparison to the present invention, prior-art reference Fleischman et al. (U.S. Pat. No. 6,132,438), for example, discloses, inter alia: an endoluminal punch system comprising an axially elongate sheath having a distal end and a proximal end, and a lumen extending from said proximal end to said distal end, a dilator further comprising a tube having a proximal end, a distal end, a tapered dilator tip at said distal end, and a dilator lumen extending therethrough, the dilator slidably disposed within the lumen of the sheath to position the tapered dilator to extend distally from the distal end of the sheath; an endoluminal punch slidably disposed within the dilator, the endoluminal punch having a distal end configured to penetrate tissue; wherein the dilator lumen is configured to accommodate passage of the endoluminal punch; and a cutting element disposed within the dilator lumen and tapered dilator tip, the cutting element being movable between a position within the dilator lumen of the tapered dilator tip, and operable to be forced to a position external to the tapered dilator tip to expose a cutting edge configured to cut tissue external to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771